STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

BROWN & ROOT INDUSTRIAL NO. 2022 CW 1057
SERVICES, LLC

VERSUS

ANTHONY E. FARRIS, JR., DECEMBER 1, 2022

KEVIN D. STEED, AND FIDES
CONSULTING, LLC

 

In Re: Anthony E. Farris, Jr., applying for supervisory
writs, 19th Judicial District Court, Parish of East
Baton Rouge, No. 705222,

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT GRANTED. The trial court’s August 26, 2022 judgment
denying the motion for partial summary judgment filed by the
defendant, Anthony E. Farris, Jr., is reversed. When the words
of a contract are clear and explicit and lead to no absurd
consequences, no further interpretation may be made in search of
the parties’ intent, and the contract is interpreted by the
court as a matter of law. La. Civ. Code art. 2046. Here, the
words of the Termination Agreement clearly and explicitly
reflect the parties’ intent to replace the 2018 Employment
Agreement with the terms expressed in the 2020 Employment
Agreement. The 2020 Employment Agreement prohibited only the
solicitation of Brown & Root Industrial Services, LLC employees.
Plaintiffs, Brown & Root Industrial Services, LLC and BRIS
Engineering, LLC, failed to provide evidence of a genuine issue
of material fact as to Anthony E. Farris, Jr.’s solicitation of
individuals employed by Brown & Root Industrial Services, LLC.
Accordingly, the writ is granted and the plaintiffs’ breach of
contract claim against Anthony E. Farris, Jr. is dismissed.

VGW

JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

acl

DEPUTY CLERK OF COURT
FOR THE COURT